DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Claim Objections
Claim 12 are objected to because of the following informalities:  
Claim 12, line 5: The term “pipe” should be added after the phrase “a withdrawable”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear how the limitation “an open hole defined at its lower end extending into a groundwater holding strata under a mud-line” should be interpreted. The Applicant points to figure 4 of the drawings for support for the amended limitations. However, Figure 4 does not show an “open hole” water well or even a portion of the well at the lower end that is “open hole”. In fact, the whole water well 1 appears to be a cased water well. Therefore, it’s unclear how the water well comprises “an open hole”.
It is further unclear how the limitation “the withdrawable pipe connectable to a pump and configured to evacuate seafloor soil” should be interpreted as the limitation recites the “a pump” and “configured to evacuate seafloor soil” as separate components of the invention. However, it appears that the evacuating of the seafloor soil requires the pump.
 It is suggested that the limitation recite something along the line of “the withdrawable pipe connectable to a pump for evacuating seafloor soil”

In regards to claim 12, it is unclear how the limitation “the withdrawable pipe extending through an open hole” should be interpreted. The Applicant points to figure 4 of the drawings for support for the amended limitations. However, Figure 4 does not show an “open hole” water well or even a portion of the well at the lower end that is “open hole”. In fact, the whole water well 1 appears to be a cased water well. Therefore, it’s unclear how the water well comprises “an open hole”.


Allowable Subject Matter
Claims 1-3, 7-10, 12 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676